ROBERT G. DOWD, Jr., Chief Judge,
concurring.
I concur in the result of this case, but write separately to express concern as to the specific issues on which the motion court is required to make findings. Rule 29.15(j) states that “the court shall issue findings of fact and conclusions of law on all issues presented.” The issue presented in this case is whether trial counsel’s failure to call two particular witnesses to establish an alibi defense was reasonable trial strategy. I would reverse and remand for findings of fact and conclusions of law about what the attorney knew or should have known through reasonable investigation at the time of trial concerning what these witnesses would have testified to, and based on that, whether trial counsel’s actions were reasonable trial strategy1. I disagree with the majority’s analysis of the specific findings the motion court must make. However, I agree the motion court may use these as guidance in making findings concerning whether trial counsel’s decision was reasonable trial strategy. For this reason, I concur in result only.

. I would reiterate that Strickland is a two-part test. Should the motion court find trial counsel’s decision to be unreasonable trial strategy, then the motion court must determine whether trial counsel's deficient performance prejudiced Movant’s defense. State v. McElroy, 838 S.W.2d 43, 48 (Mo.App. E.D.1992).